Case 1:16-cv-09517-LAK-KHP Document 262-24 Filed 11/08/19 Page 1 of 9




                   EXHIBIT D
  Case 1:16-cv-09517-LAK-KHP Document 262-24 Filed 11/08/19 Page 2 of 9




P                              Pension Benefit Cuaranty Corporation
p/orearihsAind'iorir€F',r,ion3 1200    l(Street, N.W, Washington, D,C, 20005-4026


     VIA OVERNIGHT MAIL                                                                           g 201[
                                                                                        li{AR 2
     Eber Bros, Wine & Liquor Corporation
     c/o N{s Wendy Eber
     155 aragon Drive
     Roohester, New Yrrrk 14624

              Re:       Dernand fot Payment of Statutory Liabilities Resulting from Termination of the
                        Eber Bros, Wine & Liquor Corp, Retirement Plan

     Dear IvIs, Eben

             T'his is a demand for payment of liabilities to thp Pension Bencfit Guaranty Corporation
     ("FBGC") undel seetions 4006, 4007,4042,4A62, and 4068 of the Employee Retirement Income
     Security Act of 1974, as amendpd ("ERISA"), and seotions 412 and 430 of the intelnnl Revenue
     Code (TRC'), resulting finm fte temrination of the Eber Bros. Vy'ine & Liquor Corp. Retirernent
     Plan (the "Plan"), See29 U.S.C, $$ 1082, 1083, 1306, I307, 1362;,1368.

              1- BaSis of      Liabtlitv,   On August 6,2014, PBGC issued notice to Eber Bros, Wine and
     Liquor Corporation ('EBWLC"), the Plan's sponsor, of its detennination pursuanl to 29 U.S,C.
     $ 1342(a) that the Plan should be terminated, The Plan was terminated by Order ofthe United
     States District Court in the Westem Disfrict of New York dated January 19, 2016, appointing
    PBGC statutory tr,ustee of the Plan ("Order"), 'l'he Order established April 30, 2010, as thc
    tormination dale of the P[an undcr 29 U.S,C, $ 1 348, When a pension plan is terminated under
    29 U.S,C. $ 1342, any entity which, on thetermination date, is a contributing sponsor of the plan
    or a mernber of the contributing sponsor's controllod group, is jointly and severally liable to
    PBGC for the liabilities to PEGC undet 29 U.S.Cl. $$ 1306, 1307 aud 1352, and 26 U.S.C. $$
     412 and 430.


              ?,   Liabllitv   glf   Controlled Groun, Under 29 U,S.C, $ 1301(a)(1a),
                                                                               a "controlled group"
     eompr.ises all businesses under oofilmon control, as determined under PBGC regulations that are
    eonsistent and ooextensive with 1ie asury regulations under IRC $$ 414(b) and (c), A "parent-
    subsidiary" controllsd group is a chain of organizations connected through ownership of a
    controlling interest with a cofilmon parent organization." 26 C,F.R. $ 1,a14(c)-2(bXl). The tenn
    "organization" means a sole proprietorship, a partnership, a lrust, an estate, or a corporation. 26
    C.F,R. $ I ,41 a(c)-z(a)" In the case of a corporatjon, the term "controlling interesln' means
    ownership of at least 80% of all voting stock of the corporation or at least 807e of the tolal value
    of all stock ofthe oorporation, 26 C,I',R, $ La1a(c)-2(bX2XiXA),



                                                       Page 1 of4




                                                                                    EB-0001 9009
Case 1:16-cv-09517-LAK-KHP Document 262-24 Filed 11/08/19 Page 3 of 9




           PBGC has deterrnined that as of the terminatiou date of the Plan, (l) EB,WLC; (2) Eber
 Bros, & Co, Inc, ('oEber Brns."); (3) Eber Bros, Wirre & Liquor Metuo, Inc. ("Eber Metro"); and
 (4) Eber-Connecticut, I-LC ("Eber-CT") conslitnted a parent-subsidiary controlled group based.
                                                                                  .ownership of
 on (a) Eber Bros.' dire ot ownership of i 00% of EBWLC, (b) BBWLC's direct
 100% of Eber Metro, and (c) Eber Metro's direct ownership of 85% of Eber-CT. Consequently,
 EBWLC, Eber Bros,, Eber Metro, and Eber-CT are jointly and scverally liable for the ERISA
 liabitities lesulting fiom ths tsnniration of the Plan.

           3. Ernnlover Liabilitv Under 2? U.F.C, I lQ-62ft). Undel 29 U S.C. $ 1362(b), the plan
 sponsor and each member of its controlled group are.jointly and severally liable to the PBGC for
 ernployer liability arising upon ternination ota pension plan covered by Title IV of ERISA
 ("Employer Liability'). Employer Liabitity is equal to the amount of the unfunded benefit
 liabiljties under the Plan as of the terminalion dale, togethet with interest fi'om the termination
 date, 29 U.S.C. $ 1362(bX1), The amount of unfunded benefit liabilities is the excess of the
 present value of benefit liabilities under the Plan, determined on the basis of actuarial
 assrlmptions prescribuci by the PBGC, over the present value of Plan assets. 29 U,S.C.
 $ 1301(aXl8),

           With rcspect to thc Pian, PBGC has determined that as of April 30, 2010, benefit
 liabilities were $11 ,252,816 and Pian asset$ were $6,087,052.. Therefore, the amount of
 unfunded benefit liabilities is $5,165,764, plus interest.

        Pursuant to PBGC regulat'ion 29 C.F.R, $ 4062,?(a) and (c), the interesl rate nsed in
 determining the employer liability is the annual rate prescribed under 26 U,S,C, $ 6601(a). As of
 March 22,2A16, interest of $1,072,156 has acorued on the unfirnde<lbenefit liabilities of the
 Plan, Accordingly, the total amount of Employer Liability owed jointly and severaily by
 EBWLC, Eber Bros,, Eber Metro and Eber-CT to FBGC as of this date is $6,237,9i20,

          4, Lien Under  2       U,$.C, S 1368, Pursuant to 29 U,S.C. $ 1368(a) and 29 C,F,R.
 $  4068.4,   if a person liable under 29 U,S.C, $ 1362 fails ol refirses to pay the Employer Liability
 within the time spocified in a demand letter, the PBGC will have a iien on all of thc property and
 rights to pr:opertt belonging to ths liable p€rrtot1s. The amount of the lien is the lesser of the
 liability, including intelesl, or 30 percent of the collective nel worth of the liable controlled grcup
 as of the termination date of the plan,


          PBGC has delerrnined that as of April 30, 2010, the collective net woflh of the controlled
 group consisting of EBWLC, Ebet Bros,, Eber Men'o and Eber-CT was $7,291,666,
 Consequently, upon failure to pay in accoldance with this dernand, PBGC will have a licn on all
 property of EBWLC, Eber Bros,, Eber Metro and Eber-C'lin the amount of 30 percent of its
 collective net worth, or $2,1 87,500,

          5. Pavgrent of Emnlovel Llahilitv, FBGC hereby demands payment of $2,1 87,500 no
 later than 2:00 p,rn. Eastem Daylight Time, April 4,2A16.




                                              Page 2 of 4




                                                                                E8-0001 901 0
Case 1:16-cv-09517-LAK-KHP Document 262-24 Filed 11/08/19 Page 4 of 9




         As provided in ?9 C.F,R, $$ 4062.3(b) 6fid 4052.9, PBGC rnay preseribe.eonrmercially
 reasonable terms for payment sf,so much of the Employer Liabjlitv as exceeds 30 percent o1'the
 eollective net worth of ABC's aontrolled group. That amount is.$4,050,420,

         As provided in 29 C.F.R" $ 4062.9(b), a psrson llable to PBGC under 29 U.S.C.
 $ 1362(b) rnay request deferred paymext terrns for any pofiion of the Employer Liability.
                                                                                           'Ihe
'request'must
              be in witing and include the infonnation required under 29 C.F,R, $$ 4062,6 and
 4062.9.

         In order to avoid furthor enforcement action by PBGC'undor 29 IJ.S.C, $$ {352(b) and
 I368, EBWLC, Eber Bros,, Eber Metro and Eber"CT must, no later than the date speci:fied
above, either (a) pay PBGC $2,187,500, and,enler inio terms to pay the ,remainder or (b) enter
into alternativo'ftrrangements with PBGC, If EBWLC, Eber Bros., Eber Metro and Eber-CT do
not comply with this demand, PtsGC rnay take further enforcement action, including trut not
limjted to, perlbcting and enlorping the lien under 29 U.S,C. $ 1368 and/or instituting a civil
ac.tionto collect the full amount of the Employer Liability. 29 U,S.C, $$ 1303(e) and 1368(d),

         9. Liabilitv for Termination Plemiuns.UJ.der ?9 U,S,C, $S 1306.1307, EBIFLC,
,Bber Bros., Eber Meffo and Eber-CT are jointly and severally liable to PBGC for lennination
premiums of $ 1,250 per yeaT per Plan partioipant fur each of the three years following the
establishment of the Planrs termination dafe, S.ee 29 U,.S.C, $$ 1306(a)(7), 130?; 29 C,F,R, $$
 40Q6J,4007.13, There were 434 participants in the Flanat the applicable time, Therefi.n'e, the
amount of each of the tlu'ee amual tErminatiol premiums is $542,50.0. Payment of the
terrnination premiurn is due on ths 30rh day of each.trvelve rnonth period beginning with the first
full oalendar mouth following the month in which the date of Plan tenrrination was established.
See 29 C.I.-,R. $ 4007,13(0, The date of Plan ternination was established upon entry of the Order
torminating the Flan on January 19, 2016, Tfterefore. payment of the fir:st $542,500 termination
prlernium was due on Mareh l, 2016. Paynent of the second $542,500 terinination premium is
due on March 2,2017. Payment of the third and final $54?,500 terrnination premium is due on
March 2,2018,

        Interest fol any past-due ler:rnination premiums accrues at the aruiual rate presotibed in
section 6601(a) of lhe Internal Revenup Codeo compounded daily, See 29 C,F.R. $ 4007,7,
PBGC calculates that as of Maroh 22,7016, interest of $935,00 has accrued on unpaid
termination premiums. For payment instructions, please refer to PBGC's website at:
http //pbgc. gov/prac/prem/,telr-njnation-pr.gmiums,lr
    :                                                    tml

       Failure to pay outstanding termination plemiums may result in ftrlher enforcement action
by PBGC, including, but not limited to, instituting a civil action, or refening the debt to the
United States Treasury Department's Financial Management Service for collection under 29
c,F.R,     $ 4903,

        7. Effectivenels of fhis-DeFand under 29 C.F.R, $ 4068,3(.f), Iursusnt to ?BGC
rcgulation, 29 C,F,R, $ 4058,3(c), the PBGC may dcmand payment immediaiely upon
detennining the amount of liability in any case in which it believes thnt its ability to obtain

                                                Page 3   of4




                                                                              I,B.UUU19U11
Case 1:16-cv-09517-LAK-KHP Document 262-24 Filed 11/08/19 Page 5 of 9




 paymenlis i.n jeopar:dy, In this case, FBOQ believes that its ability to obtain payment is in
 jeoparcly due to ths circumstances ofthis'oase; including possible statute of llmitations
  argr.irrents, and Eber-CT',s belief that having an unresolved liability xo PBGe will eause thpm to
  lose custornsrs and degrade thejr business, See also 29 C.F,R, $ 4003.22(b) ("PBGC may, in its
 discrotion, order that the initial deter:rnination in a oase is eff'ective on the date it is issued."),

         PBGC accordlngly detnands, by 2 p.m, Eastern Daylight Time on Aptil 4,2016r

         1       Payment of Empluyer Liability of $?,187,500 in accordance withparagraph 5
                 above; and
         2,      Enter into:terms with PBGC for payment of the remainder of the Ernployer
                 Liabilityin the amount of $4,050,420, in accordance with paragraph 5 above,

        Beoause the PBGC is invoking 29 C.F.R. $$ 4003,22(b) and 4068,3(c), there is no right
 to appeal pulsuant to 29 C.F,R. $ 4003, Accordingly, this determination is effectivo asof the
 date,of this letteri pursuant to 29 C.F,R. $ 4003.22(b),

          Payrirent of tlte above'statEd amounts should lie made by wire transfer to tho PBGCTs
 accounl at fie $tate Stleet Bar,rk.and Trust Company, Boston, Massachusetts (the PBGC
 cus,tsdian bank). Wire transfer instructions are enplosed, Any questions regalding this,demand
 should be directed to Ms. Kimberly Neureiter of PBGC's Office of the Chief Counsel, Ms,
 Neureitel can be reached at (202) 3,26-4A20 ext.3581 , or neureiteri,kimbelly@pbgs,gov.

                                         Sincerely,




                                         Karen L, MorTis, Acting Dir;ector
                                         Corporate Finance and Reshucturing Department

Enelosure




                                              Page 4   of4




                                                                                E8-0001 9012
   Case 1:16-cv-09517-LAK-KHP Document 262-24 Filed 11/08/19 Page 6 of 9




       #ve
PBGC
Frolgcllrr g AoBrlcs's Fsnsionr
                                  Pension Benefi t Guaranty Gorporation,
                                  1200 l( Street, N.W,, Washington, D;C, 20005-4026


      VIA OVERNIGIIT MAIL                                                              li{AR   2   I   ?016

      Eber Blos, Wine & Liquor Metro, Inc,
      e/o Mr, Lester Eber
      95 Allens Creek Road
      Rochester, New York 14618

                 Re   :      Demand for Payment of Statutory Liabilities Resulting from Termination of the
                             Eber Bros. Wine & Liquor Corp, Retirement Plan

      Dear Mr. Ebeu

              This is a demand for payment of liabilities to the Pension Benefit Guaranfy Corporation
      ("PBGC") under sections 4006, 4007,4042,4062, and 4068 of the Employee Retirennnt Inoorne
      Security Act of 1974, as amended ("ERISA"), and sections 4I2 and 430 of the Internal Revenue
      Code ("IRC"), resulting from the termination of,the Eber Bros, It/ine & Liquor Corp, Retiremenl
      Plan {the'oPlan"), See29 U.S,C, $$ 1082, 1083, 1306, 1307, 1362, 1368.

                 1. Bagls.gf      Lilbilitv.   On August 6, 2014, PtsGC issuEd notico to Eber Bros. Wine and
      Liquor Corporation ('EBWLC"),lhe Plan's spoflsor, of its determination pursuant to 29 U,S,C,
      g 1342(a) that the Plan should be terminated. The Pian was lerminated hy Order of the lJnited
      $tates District Court ir:r the Western District of Ne'ry York datec{ January 19, 2016, appointing
      FBGC $tatutory trustee of the Plan ("Order"), The Order established April 30,20i0, as the
      termination date of the Plan under 29 U,S,C. $ 1348, When a pension plan is terminated under
      29 U.S.C. $ 1342, any entity which, on the lermination dats, is a contributing sponsor of the plan
      or a rnember of the contributing sponsor's controlled group, is jointly and severally liable to
      PBGC flor the liabilities to PtsGC under 29 U,S,C. $$ 1306, 1307 and 1352, and 26 U,S'C. $$
      412 and 430,

               ?. Liabillty of Ctrntlolled Groun, Under 29 U.S,C, $ 1301(aX14), a "controlled group"'
      comprises all businesses under common cnntrol, as determined under PBGC regulations that are
      consistent and coextensive with Treasury regulations under IRC $$ 41 4(b) and (c). A "parent-
      subsidlary''controlled group is a ehain of organizations connecterl ihrough ownetship of a
      controlling interest with a common par€nt olgsnization." 26 C,F.R, $ Lala(c)-2(b)(1), The term
      'oorganization" means a sole proprietorship, a partnership,'a trust, an estate, ot a corpolation. 26
      C,F'.R. $ 1.41a(e)-z(a), In the case of a eorporation, the.term "conholling inlerest" means
      ownership of at least 807o of all voting stook of the corporation or at least 80% of the total value
      of all stock of the corporation, 26 C,F,R. $ l'4k(c)'2(bXZXD(A)'



                                                           Fage   I of4




                                                                                        E8-0001 901 3
Case 1:16-cv-09517-LAK-KHP Document 262-24 Filed 11/08/19 Page 7 of 9




          FBGC ha$ deteftnined that, as of theteffirination date of the Plan, (1) EBWLC; (2) Eber
 Bros, & Co, Inc, ('Eber Bros,"); (3) Eber Bros. Wine & Liquctr Meto, Inc, ("Eber ltletro"); and
 (4) Hber-Connecticut, LLC ("Eber-CT") oonstituted a parenl-subsidiary oo.ntrolled group based
 on. (a) Eber Bros,' ditect ownership of l00% of EBWLC, (b) EBWLCTs direct ownership of
 100%ofEberMetro,and(c)DbelMetro'sdirectownershipofS5%ofEber-CT,                        Consequently,
 EEWLC, Eber Bros:, Eber Metrer, and Eber-CT are jointly and severally liable for the ENSA
 liabilities resulfing frorn the termination of the Flan.

           3, Emplover Liabiltty Under 29 V.LC. & 1-36?(b). Under 29 U.S.O. $ 1362(b), the plan
 sponsor and each member of jts sontrolled group are jointly and severally liable to the PBGC for
 ernploy-eir liability arising upon termination of a pension plan'covered by Tifle IV of IRISA
 f'Employer Liabilit/'), Employer Liability is equal tb the amount of the unfunded benefit
 liabilities under the Plal as of the terminalion date, together with interest from the termination
 date, 29 U,S,C. $ 1362(bXI), The amount,of unfunded benefit liabilities is ths cxcess of the
                                                                                            -
 prcsent value of benefit liabilities under the Plan, determined on the basis of aotuarial
 assumptions prescribed o'y the PBCC, over tho present value of Plan assets, 29 U.S,C.
 $ 1301(a)(18).

           With respect to the Plan, PBGC has determined that as of April 30,2010-, benefit
 liabilities wore $l I0252,816 and Plan assst$ were $6,087,052. Thorefore, the arnount'of
 unfi:nded benefit liabilities is $5,165,764, plus interest.

         Pursuant ro PBGC regulation 29 C.F.R, $ 4062.7(a) and (e), the interest rate used in
 determining thc ernplnyer liability is.the annual rate prescribed under'26 U,S.C. $ 6601(a), As       of
 Maroh 22,2016, interest of $ 1 ,072, i 56 has acorued on the unfunded benefit liabilities of the
 Plan,, Ascordingiy, the total amount of Employer Liabiliff owed jointly and severally by
 EBWLC, Eber Bros,, Elier Msh'o and Eber-CT to PBGC as of this date is &6,237,92A,

         4, Lien Under 29 U,S.C. { 1368. Pursuant to 29 U.S,C. $ 1368(a) and 29 C.F.R.
 g 4068;4, if a person liable under 29 U,S,C. $ 1362 fails or refuses to pay the Employer Liability
 within the time specified in a demand lettel, the PBGC will hsve a lien on all of the properfy and
 rights to properly belonging to the liable persons, The amount of the lien is the lessel of the
 liability, inctuding interest, or 30 pelcent of the collective net worth of the liable controlled group
 as o,f the terminalion date of the plan,


         PBGC has doterrnined that as of Apdl 30, 2010, the coilective nct worth of the controlled
 group conslsting of EBWLC, Eber Bros., Eber Metro and Eber-CT was $7,291"666,
 Consequently, upon failur:e to pay in accordance with this demand, PBGC will have a lien o.n all
 pr:operty ofEBWLC, Eber Bros,, Eber lv{etro and Eber-CT in the amount of 30 percent of its
 coilective nel worth, or $2,187,500,

    ^     :5. Payment of Employcr Liabilifv, PBGC hereby demands payment of            $2,.1   87,500 no
 later than 2t00 p,m, Eastern Daylight Time, April 4,2016,




                                              Page 2   of4




                                                                                Ets-UUU1 VU1   4
Case 1:16-cv-09517-LAK-KHP Document 262-24 Filed 11/08/19 Page 8 of 9




          As provided in 29 C,F.R. $$ 4062,3(b) and 4062.91 PBGC may prescribe commercially
 reasonable tenns f,or payment ,of so mueh of the Employer Liabiiity as exceeds 3 0 percent of the
 collective net worth of ABC's controlled group. Thal amount is $4,050,420,

         As provided in 29 C.F,R, $ 4062,9(b), a person liable to PBGC under 29 U.S,C.
 $ 1362(b) may request defened payment temrs for any porrion of the Employer Liability. The
 request must be in wrritlng anel include the information required under 29 C,F,R. $$ 4062,6 and
 40(t2.9.

        In order to avoid further cnforcenlentaction by P,BCC under29 U,S,C, $$ 1362(b) and
 1368" EBWLC, Ebet Bros,, Eber Metro and,Eber-CT must, no later than fhe date specified
 above, either {a) pay FBGC $2,187,500, and ent* into teims to pay the remainder or (b) entcr
into alternative an"ngements with PBGC, If EBruC, Ebu'Bros., Eber Metro and Eber-CT do
not comply with this demand; PBGC may take further,enforeemer,rt action, including, but not
lirnited to, perfecting and enforcing the lien under 29 U,S.C. $ 1368 and/or instituting a civil
action to oollect the fi.rll amount of the Employer Liability, 29 U,S.C, $$ 1303(e) and 1368(d),

            [,   Liabilifv for Tsrmiqilio4,f,remiums Under 29 U,,$rC. Q$ 1306. 1307. EBWLC,
Eber Bros,, Eber Metro and Eber-CT are joirrtly and severally liable to PBGC for termination
prerniurns of $ I ,250 per year per Plan paltie ipant for each of th6 thre e ycars following the
establishment of the Plants ternrinatior: date, ,9ee 29 U,S,C, $$ 1305(aX7), 1307;29 C.F,R. $$
40A6.7,4AA7.13. There were 434 participant.r in the FIan at the applicable titne. 'lheref,ore, the
amount of each of the three annual tetmination prenriums is $542,500. Payment of the
terminatior,r premium is due on the 30th day of eaoh twelve month period beginning with the first
full calendar month following the month in which the date ofPlan termination was established,
See 29 C,F.R, $ 4007.13(0. The date of Plan termination was established upon entry of the Order
terminatingthePlanonJanuaryl9,20l6, Therefore,paynr*entoftSefirst$542,500termination
premium was due on March l, 2016, Payment of the second $542,500,termination premium is
duc on March 2,2017, Payment ofthe third and final $542,500 tprmination premium is due on
Maroh 2, 2018,

        Interest for arry past-due tenninationprcmiums aocrues at tbe annual rate prescribed in
section 6601(a) of the Intetnal Revenue Code, compounded daily. See 29 C.LR. E 4007.7,
PBCC calculates that as of March 22,2016, interest of $935.00 has accrued on unpaid
termination premiums. For payrnentinstructions, please refer to PBGC's website at;
http ://pbgc, eov/prac/pren/tsnfl ination:plemjpm$.htrhl'

       Failure to pay outstanding termination ptemiums may result in further enforcement action
by PBGC, including, but not limired to, instituting a civil action, or refening the debt to the
Unitcd States Treasury Deparlment's Financial Managernent Service fol collection under 29
c,F.R.   $ 4903.

        ?. Effsctiveusss of this Dernand under 29 C.tr'.R. S. 4058.3(c), Pursuanl to PBGC
regulation,29 C.F.R, $ 4058,3(c), the PBGC may demand payment irnmediately upon
determining the amount of liability in any case in which it believes that its ability to obtain

                                             Page 3   of4




                                                                              EB-000190f5
Case 1:16-cv-09517-LAK-KHP Document 262-24 Filed 11/08/19 Page 9 of 9




peyment is in j eopardy. In this case, PBGC believes lhat its a'bllity to obtain payment is in
jeopardy due to the cireumstahees of this casq includingpossible statute of limitations
 arguments, and Eber-CT's belief that having an unresolved liability to PBGC wiil cause them to
 lose cuslorners and degrade their business. See also 29 c,F,R. g 4003,22(b)
                                                                                   f'PBGC may, in its
discrction, ordet' that the initial determination in a case is effectivc on the date it is issued,").

        PBGC accordingly demands, by 2 p,rn, Eastern Daylight Time on April 4,2016:

        1.        Payment of Employer Liability of $2,187,500 in acoordance with paragraph 5
                  above; and
        2.        Enter into terms with PBGC fbrpaymenl.of,the lernainder of the Employor
                  Liability in the amount of $4,050,420, in accordance with paragraph,5 above.

        Because the PBGC is invoking 29 C,F,R. $$ 4003,22(b) and 4068.3(c), thore is no right
lo, appeal   pursuanl to 29 C.F,R. lj 4003. Accordingly, this detemrination is cffective as of the.
date of this lelter, pursuantto2g C,F,R, g 4003,22(b)

         Payment qf the above-stated amounts should be rnade by wire hunsfer to the PBGC's
account at the State Street Bank and Trust Conrpany, Boston,Ivlassachusetts (the PBCC
custodian bank). Wire transfer instructions ate enclosed, Aryr quesdoas regar-ding this demand
should be directed to Ms, KimberlyNeureiter of PBOC's O,ffrce of the Chief Counsel, Ms,
]rieureitel aan be reached at (2OZ) 326-4A20 ext,358l , or neurciter.iEimbqrly(d.pbgc,ggv,

                                         Sincerely,




                                         Karen L. Monis, Acting Directpr
                                         Corporate Finance and Restructuring Depaftnrent

Enclosure




                                              Page 4   of4




                                                                               EB-UUO1 901 6
